Citation Nr: 1426774	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-09 616A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to a higher level of priority for VA medical care benefits.  

(The issue of entitlement to service connection for bilateral hearing loss is addressed in a separate Board decision under separate cover.)


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse, S.T.

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Veterans Health Administration (VHA) that assigned the Veteran to Enrollment Priority Group 8g status.  The Veteran timely appealed for a higher priority level.

The Veteran and his spouse testified before the undersigned as to this issue at a hearing at his local Regional Office in March 2009; a transcript is of record.  In May 2009, the Board remanded this issue for further consideration, pending adjudication of the Veteran's claim of service connection for hearing loss, which was filed shortly before the hearing, as this matter could have affected his priority level for VA medical care benefits.  (This claim is addressed in a separate decision.)

As noted below, the Veteran's claim for a higher priority group has been granted, and he is now eligible for VA care.  If he wishes to appeal from the effective date assigned for such benefit, he may contact the agency of original jurisdiction. 


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the VHA, as the agency of original jurisdiction, that the Veteran had been assigned a higher level of priority based on additional information; this was a full grant of the benefit sought on appeal.  


CONCLUSION OF LAW

The criteria for dismissal of an appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).

Prior to the promulgation of a decision in this appeal, in May 2014, the VHA notified the Board that the Veteran had been assigned Enrollment Priority Group 5 and was now eligible for VA medical benefits.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  The Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


